       Case 20-02770            Doc 26       Filed 05/05/20 Entered 05/05/20 15:00:16                         Desc Main
                                                Document Page 1 of 2

                                            United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE: Marion Moore, Jr.                                         )             Chapter 13
                                                                 )             Case No. 20 B 02770
         Debtor(s)                                               )             Judge A. Benjamin Goldgar

                                                      Notice of Motion

     Marion Moore, Jr.                                                         Debtor A ttorney: David M Siegel
     70 W. Main Street                                                         via Clerk's ECF noticing procedures
     Chicago Heights, IL 60411


                                                                               >   Dirksen Federal Building
On May 12, 2020 at 2:30 pm, I will appear at the location listed to the        >   219 South Dearborn
right, and present this motion.                                                >   Courtroom 642
                                                                               >   Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
                                                                               /s/ MARILYN O. MARSHALL
methods indicated on or before Tuesday, May 5, 2020.
                                                                               MARILYN O. MARSHALL, TRUSTEE

                                 Motion to Dismiss Case For Unreasonable Delay

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, as Debtor(s) failed to file the
required documents pursuant to 11 USC §521, §1307, §349, and Rule 3015, and in support thereof states the following:

1.   Debtor(s) filed for Chapter 13 on 01/31/2020.

2.   The debtor(s) have failed to provide an Affidavit of Compliance.

3.   The debtor(s) have failed to provide copies of all payment advices or other evidence of payment received within 60 days
     before the date of filing the petition.

4.   The debtor(s) have failed to maintain payments to the Trustee's office as required under 11 U.S.C. §1326.

5.   The debtor(s) have failed to commit all disposable income to the plan.

6.   The debtor(s) have failed to amend schedule B to list the value of their assets.

7.   The debtor(s) have failed to amend schedule H to list co-signed debt.

8. Debtor has failed to amend Schedule D to list an undisclosed vehicle.

9. Debtor has failed to amend Schedule I as rental income has increased.

10. Debtor has failed to amend Schedule J as the mortgage payment has decreased and to remove child support income.

11. The debtor's failure to confirm a plan in a timely manner constitutes unreasonable delay.

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.
       Case 20-02770           Doc 26   Filed 05/05/20 Entered 05/05/20 15:00:16   Desc Main
                                           Document Page 2 of 2

Office of the Chapter 13 Trustee                              /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                            MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
